Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 8/1/2022, all requested changes to the claims have been entered.   

Response to Argument

Applicant’s arguments filed on 8/1/2022 have been considered but they are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 11-12 are rejected under 35 USC 103 as being unpatentable over Lung et al. (US 2021/0174473) in view of Rasti et al. (“Iterative back projection based image resolution enhancement”, 2013 8th Iranian Conference on Machine Vision and Image Processing (MVIP), 2013) and Schtuwner(“3D-DNR”, http://schtuwner.eu/en/world-schtuwner/technology-innovation/3d-noise-reduction/ , 2011).
With respect to claim 1, Lung et al. teach
a first frame buffer, configured to store a first frame (para [0027] and [0028], designed to accelerate the creation of images in an image buffer, current frame); 
a second frame buffer, configured to store a second frame (para [0027] and [0028], designed to accelerate the creation of images in an image buffer, previous frame); and 
a processor(para [0028], device for processing images or frames), coupled to the first frame buffer and the second frame buffer and configured to perform a first image processing procedure according to the first frame and the second frame to obtain a super resolution difference value corresponding to each pixel of the first frame (para [0028], enhance resolution (e.g., via a super-resolution technique) processing either the current frame only or the current frame and a previous frame),
perform a second image processing procedure according to the first frame and the second frame to obtain a noise reduction value corresponding to each pixel of the first frame(para [0028], remove aliasing artifacts of the enhanced-resolution current frame by processing either the current frame only or the current frame and a previous frame), 
selectively add the super resolution difference value and the noise reduction value to the corresponding pixel of the first frame to generate an output frame and store the output frame in the second frame buffer as the second frame (para [0031], The temporal decision circuit 330, output frame can include the current frame and the warped (warped additional image can be further used in the SR and AA operations) previous frame when the current frame and the warped previous frame are consistent. As another example, the output frame can include only the current frame when the current frame and the warped previous frame are not consistent).  
      	Lung et al. do not teach expressly that the first image processing procedure is an iterative back projection procedure, and the second image processing procedure is a three-dimensional noise reduction procedure.
      	Rasti et al. teaches iterative back projection procedure to obtain super resolution image from iterative back projecting the error image obtained from the difference between then low resolution images (page 238 3rd paragraph),
Schtuwner teaches suppressing noise in an image using a three-dimensional noise reduction procedure.
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to obtain super resolution image from iterative back projection and suppressing noise using three-dimensional noise reduction procedure in the method of Lung et al.
      	The suggestion/motivation for doing so would have been that to enhance image using well known methods.
Therefore, it would have been obvious to combine Rasti et al. and Schtuwner with Lung et al. to obtain the invention as specified in claim 1.


With respect to claim 2, Lung et al. teach that the processor comprises: a first image processing device, configured to perform the first image processing procedure; and a second image processing device, configured to perform the second image processing procedure, wherein the first image processing device and the second image processing device share the first frame buffer and the second frame buffer (para [0027] and [0028]).

With respect to claim 3, Lung et al. teach that an image resolution of the first frame is the same as an image resolution of the second frame (para [0021], streaming of consecutive frames).  

            Claim 11 is rejected as same reason as claim 1 above.
            Claim 12 is rejected as same reason as claim 2 above.



 
Allowable Subject Matter
 
1.    Claims 4-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663